TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00520-CV



                                      In re Jimmy Jay Jensen


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                Relator Jimmy Jay Jensen, an inmate in the Texas Department of Criminal Justice,

has filed a pro se petition asking this Court to order the trial court to dismiss the judgments from his

November 2006 conviction for multiple counts of aggravated sexual assault of a child and to grant

him a new trial “in term time.” Compare Tex. Gov’t Code § 24.454(b) (establishing that terms of

277th District Court begin on the first Mondays in January and July) with id. § 24.012(b)

(establishing that district court terms are continuous and “[e]ach term begins on a day fixed by law

and continues until the day fixed by law for the beginning of the next succeeding term). The petition

for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: October 6, 2016